— Judgment, insofar as it awards plaintiff Lynda Wynn the sum of $740,000 for damages for pain and suffering and permanent injuries, unanimously *696reversed, on the facts, and new trial granted on the issue of such damages only, unless plaintiff Lynda Wynn shall, within 20 days of service of a copy of the order herein with notice of entry, stipulate to reduce the award for pain and suffering and permanent injuries to $450,000, in which case the judgment is modified accordingly and, as modified, affirmed, without costs. Memorandum: In this medical malpractice action, the jury awarded plaintiff Lynda Wynn, in addition to amounts for her lost wages and impairment of earning capacity, the sum of $740,000 as damages for her pain and suffering and permanent injuries resulting from a surgical pack negligently left in her abdominal cavity following an operation. We determine the amount of $740,000 to be excessive to the extent that it exceeds $450,000. (Appeal from judgment of Supreme Court, Erie County, Bayger, J. — medical malpractice.) Present — Dillon, P. J., Denman, Boomer, O’Donnell and Schnepp, JJ.